Citation Nr: 1730489	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-03 816	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to an extraschedular rating in excess of 10 percent for tinnitus.

3. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for an acquired psychiatric disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include depression, with symptoms of memory loss, concentration issues, and insomnia.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal has since been assumed by the RO in St. Petersburg, Florida.  

As discussed in more detail below, the Veteran is already in receipt of the maximum schedular rating available for tinnitus.  As such, his increased rating claim has been characterized as a claim for an extraschedular rating in excess of the schedular maximum on the above title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900I (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for an acquired psychiatric disability.

2. The Veteran's diagnosed depression is at least as likely as not aggravated beyond its natural progression by his service-connected tinnitus.  

3. The Veteran's hearing loss has been manifested by hearing impairment no worse than auditory acuity Level I in the right ear, and Level I in the left ear.

4. The degree of actual current impairment caused by the Veteran's tinnitus is adequately compensated for by the schedular rating assigned for the entire period on appeal.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103 (2016).

2. The criteria for service connection for an acquired psychiatric disability, to include depression, with symptoms of memory loss, concentration issues, and insomnia, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  

3. The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

4. The criteria for an extraschedular rating for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.119, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in November 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim of service connection for an acquired psychiatric disorder, to include depression.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2016).   A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2016).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim.  

The Veteran was denied service connection for posttraumatic stress disorder (PTSD) in an October 2006 rating decision.  He did not file a notice of disagreement with that decision, and it subsequently became final.  

The Veteran filed a new claim of service connection in September 2010, which included reports of depression, secondary to his service-connected tinnitus.  Although the prior claim only denied service connection for PTSD, the scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the PTSD denial included consideration of his medical record, including reports of depression, that issue was included in the prior final decision.

Nonetheless, following the commencement of the claim now on appeal, the RO afforded the Veteran a VA examination in April 2011, which addressed a new theory, that of service connection secondary to tinnitus.  That examination did at least address a new theory of the case, namely secondary service connection, and offered a positive aggravation opinion.  As that examination report was not of record at the time of the 2006 denial, it is new.  Because it directly addresses secondary service connection, it is material.  Therefore, the claim should be reopened.

Service Connection

The Veteran has a present diagnosis of depression.  He asserts that it is secondary to his service-connected tinnitus.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

The Board finds service connection should be granted.

As stated above, the Veteran has a present diagnosis of depression.  He is also service connected for tinnitus.  In April 2011, the Veteran was afforded a VA psychiatric examination.  The examiner confirmed his depression diagnosis and stated that "[t]he Veteran's . . . depression is at least as likely as not aggravated by his tinnitus."

The Board has reviewed the evidence of record but found no evidence to contradict this VA medical opinion.  As such, the Board is satisfied that criteria for service connection for depression should be granted.  

Increased Ratings

The Veteran is presently service connected for bilateral hearing loss with a noncompensable rating, and for tinnitus, with a rating of 10 percent.  He contends he is entitled to a higher rating for both.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Service connection has been established with a noncompensable disability rating.  The Veteran asserts that his bilateral hearing loss is more disabling than reflected by the currently assigned noncompensable disability rating.

At the outset, the Board notes that no medical evidence pertaining to the Veteran's hearing acuity is of record for the year prior to submitting his claim for an increased disability rating.  

In April 2011, the Veteran was afforded a VA examination in connection with his increased rating claim.  Physical examination revealed puretone thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
25
70
33.75
RIGHT
25
25
30
60
35

Speech discrimination scores were 94 percent correct in the left ear and 96 percent correct in the right ear.  The diagnosis was normal severe bilateral sensorineural hearing loss.  The examiner added that there were no significant effects on occupation manifested by hearing difficulty.

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level I hearing acuity in the better ear and level I hearing acuity in the poorer ear results in a noncompensable disability rating in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  This examination report did not demonstrate findings that pure tone thresholds were 55 decibels or more at each of the four specified frequencies or that pure tone thresholds were 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, consideration of the Veteran's hearing loss using Table VIa for cases of exceptional hearing loss would not be warranted.

The Veteran has not submitted any additional evidence in support of his increased rating claim for hearing loss, nor has he asserted that his hearing loss has worsened since his most recent VA examination.  

In light of the above, considering the level of the Veteran's disability over the entirety of the claim period, the audiological evaluation of record reflects that his hearing loss has generally been manifested by level I hearing acuity in the better ear and level I hearing acuity in the poorer ear, which results in a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Consequently, the Board finds that the Veteran's bilateral hearing loss cannot be rated as noncompensable for any period on appeal.  

This determination is based upon consideration of applicable rating provisions.  The Board also notes that the foregoing VA examination reports specifically addressed the functional limitations caused by the Veteran's hearing loss, as reported by the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a compensable rating.  See Lendenmann, 3 Vet. App. at 349.

Regarding the claim for an increased disability rating for tinnitus, the Veteran is presently service connected for tinnitus with a ten percent disability rating.  Tinnitus is evaluated under Diagnostic Code 6260.  Under the applicable rating criteria, a 10 percent rating is assigned for recurrent tinnitus.  No higher rating is available under the Diagnostic Code.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).  The Veteran is already in receipt of the maximum schedular rating, and the Board cannot assign a higher rating based on the schedular criteria, as a higher schedular rating does not exist.

However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321 (b)(1) (2016).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation Service (Director).  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Id.  

If the Board finds that the Veteran has not met the criteria set forth in Thun, then it is not required to remand for initial extraschedular consideration, and the increased rating claim is denied.

In the instant matter, the Veteran was afforded a VA examination in April 2011 at which time he asserted that his tinnitus results in him waking up a few times per night and prevents him from falling asleep easily.  He also reports that during the day it can be distracting when he is trying to concentrate while reading, and that he can lose focus.  Here, while it is true that 38 C.F.R. § 4.85 does not contemplate insomnia, the Veteran is also being service-connected for an acquired psychiatric disorder, which specifically contemplates insomnia when assigning an appropriate disability rating.  Therefore, referral for extraschedular consideration is not warranted.  
  

ORDER

The claim of service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disability, to include depression, with symptoms of memory loss, concentration issues, and insomnia, is granted.  

A compensable disability rating for service-connected bilateral hearing loss is denied.  

An extraschedular rating in excess of 10 percent for tinnitus is denied.




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


